DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-8, 11-13, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D’Alesio (U.S. Pub. No. 20150342382).
Regarding Claim 1, D’Alesio discloses a surface mounting apparatus utilizing negative air pressure comprising: a contiguous retention wall (figure 16B below) extending between an upper rim (figure 16B below) and a waist (figure 16B below), a contiguous suction member (figure 16B below) extending between a pull ledge(figure 16B below) and the waist, the waist defining a planer membrane (figure 16B below) joining the retention wall and the suction member; and, the retention wall configured to frictionally engage with an object placed internal to the retention wall and the suction member configured to for pressurized engagement with a surface (paragraph 44).

    PNG
    media_image1.png
    507
    631
    media_image1.png
    Greyscale

Regarding Claim 2, D’Alesio discloses the suction member, the waist, and the retention wall are circumferentially shaped (figure 16A); the pull ledge and the upper rim having a larger diameter than the waist (figure 16B above), the pull ledge, the membrane, and the suction member defining a vacuum cavity for pressurized retention onto a surface (paragraph 44); and, the suction member configured to deflect radially outward away from the waist when engaged with a surface such that the volume of the vacuum cavity is reduced thereby resulting in lower air pressure inside the vacuum cavity than outside the vacuum cavity (figure 16B above; paragraph 44).
Regarding Claim 5, D’Alesio discloses the retention wall has a bossed surface 8 (figure 16A; paragraph 45).
Regarding Claim 6, D’Alesio discloses the retention wall has a grooved surface (paragraph 45).
Regarding Claim 7, D’Alesio discloses a surface suctioning apparatus comprising: a waist (figure 16B above), a suction member (figure 16B above), and a retention wall (figure 16B above); the waist defining a narrowest portion of the surface suctioning apparatus (figure 16B above) and having a membrane spanning contiguously at the waist (figure 16B above); the suction member and the retention wall extending from, and at an outward angle of the waist such that the suction member and the retention wall each terminating in a larger diameter than the waist (figure 16B above), the membrane further defining the top of the suction member and the bottom of the retention wall (figure 16B above); the suction member further defining a vacuum chamber configured to reversibly maintain a reduced air pressure from an ambient air pressure internal to the vacuum chamber when a downward force is applied to the surface suctioning apparatus (paragraph 44) and further having a pull ledge adjacent to the larger diameter (figure 16B above), wherein an upward force applied to the pull ledge normalizes the reduced air pressure of the vacuum chamber; and, the retention wall terminating at an upper rim and further configured to frictionally engage with an object placed internal to the retention wall (p[paragraph 44).
Regarding Claim 8, D’Alesio discloses the suction member, the retention wall, and the waist are circumferential, the upper rim and the pull ledge being annular in shape (figure 16A above).
Regarding Claim 11, D’Alesio discloses the retention wall has a bossed surface 8 (figure 16A; paragraph 45).
Regarding Claim 12, D’Alesio discloses the retention wall has a grooved surface (paragraph 45).
Regarding Claim 13, D’Alesio discloses a countertop suction device for the single-handed manipulation of containers inserted into the device comprising: a waist (figure 16B above), a suction member (figure 16B above), and a retention wall (figure 16B above); the waist further having a membrane spanning circumferentially planer across a narrowest portion of the countertop suction device (figure 16B above); the suction member extending circumferentially about the waist and extending outwardly and away from the waist and terminating in an annular pull ledge (figure 16B above) such that the pull ledge is larger in diameter than the waist (figure 16B above), the terminal pull ledge being open to a direction opposite of the waist and thereby defining a vacuum cavity (figure 16B above);  the suction member configured to further deflect radially outward away from the waist when engaged with a surface such that a volume of the vacuum cavity is reduced thereby expelling a gas and resulting in a lower air pressure inside the vacuum cavity than outside the vacuum cavity (paragraph 44); the pull ledge of the suction member configured to release contact with the surface such that the reduced air pressure inside the vacuum cavity is reversible (paragraph 44); the retention wall extending circumferentially about the waist and extending outwardly and away from the waist and terminating in an annular upper rim (figure 16B above) such that the upper rim is larger in diameter than the waist and is open at the terminal upper rim; and, the retention wall configured to frictionally engage with an object placed 
Regarding Claim 16, D’Alesio discloses the retention wall has a bossed surface 8 (figure 16A; paragraph 45).
Regarding Claim 17, D’Alesio discloses the retention wall has a grooved surface (paragraph 45).
Claim(s) 1, 2, 6-8, 12, 13 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pyon et al. (U.S. Pub. No. 20130320164).
Regarding Claim 1, Pyon et al. discloses a surface mounting apparatus utilizing negative air pressure comprising: a contiguous retention wall (figure 3 below) extending between an upper rim (figure 3 below) and a waist (figure 3 below), a contiguous suction member (figure 3 below) extending between a pull ledge (figure 3 below) and the waist, the waist defining a planer membrane (figure 3 below) joining the retention wall and the suction member; and, the retention wall configured to frictionally engage with an object placed internal to the retention wall and the suction member configured to for pressurized engagement with a surface (figure 3 below; paragraph 40).

    PNG
    media_image2.png
    310
    532
    media_image2.png
    Greyscale

Regarding Claim 2, Pyon et al. discloses the suction member, the waist, and the retention wall are circumferentially shaped (figure 5); the pull ledge and the upper rim having a larger diameter than the waist (figure 3 above), the pull ledge, the membrane, and the suction member defining a vacuum cavity for pressurized retention onto a surface (figure 3 above); and, the suction member configured to deflect radially outward away from the waist when engaged with a surface such that the volume of the vacuum cavity is reduced thereby resulting in lower air pressure inside the vacuum cavity than outside the vacuum cavity (figure 3 above; paragraph 40).
Regarding Claim 6, Pyon et al. discloses the retention wall has a grooved surface 30 (figure 4; paragraph 37).
Regarding Claim 7, Pyon et al. discloses a surface suctioning apparatus comprising: a waist (figure 3 above), a suction member (figure 3 above), and a retention wall (figure 3 above); the waist defining a narrowest portion of the surface suctioning apparatus (figure 3 above)and having a membrane spanning contiguously at the waist (figure 3 above); the suction member and the retention wall extending from, and at an 
Regarding Claim 8, Pyon et al. discloses the suction member, the retention wall, and the waist are circumferential, the upper rim and the pull ledge being annular in shape (figure 5).
Regarding Claim 12, Pyon et al. discloses the retention wall has a grooved surface 30 (figure 4; paragraph 37).
Regarding Claim 13, Pyon et al. discloses a countertop suction device for the single-handed manipulation of containers inserted into the device comprising: a waist (figure 3 above), a suction member (figure 3 above), and a retention wall (figure 3 above); the waist further having a membrane spanning circumferentially planer across a narrowest portion of the countertop suction device (figure 3 above); the suction member extending circumferentially about the waist and extending outwardly and away from the waist and terminating in an annular pull ledge such that the pull ledge is larger in 
Regarding Claim 17, Pyon et al. discloses the retention wall has a grooved surface 30 (figure 4; paragraph 37).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 9, 10, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Alesio (U.S. Pub. No. 2015/0342382) in view of Wiedmeyer (U.S. Pub. No. 2008/0121681).
Regarding Claims 3, 4, 9, 10, 14 and 15, D’Alesio teaches all the limitations substantially as claimed except for a highly polished surface and a matte surface.  However, Wiedmeyer teaches a highly polished surface and a matte surface (paragraph 24).  Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify D’Alesio to include a polished and matte surface, as taught by Wiedmeyer, in order to allow for different aesthetic designs. 
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06 II(A), MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430.  The examiner can normally be reached on Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE JR can be reached on (571)272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH J VOLZ/Examiner, Art Unit 3733